Citation Nr: 0634636	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  99-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and tinea manum with onychomycosis of the 
toenails.   

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to October 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a decision of December 2004, the Board denied entitlement 
to service connection for bilateral defective hearing and 
chronic tinnitus.  At that same time, the Board remanded for 
additional development the issues of increased evaluations 
for service-connected tinea pedis and tinea manum, with 
onychomycosis of the toenails, and lumbosacral strain with 
degenerative disc disease.  The case is now, once more, 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected tinea pedis and tinea 
manum with onychomycosis of the toenails is presently 
characterized by extensive exfoliation or crusting, or 
exceptional repugnance.  

2.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease is currently productive of no more 
than moderate intervertebral disc syndrome, with recurring 
attacks, and moderate limitation of motion of the lumbar 
spine, and/or lumbosacral strain characterized by muscle 
spasm on extreme forward bending and a unilateral loss of 
lateral spine motion in a standing position, but no evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no 
more, for service-connected tinea pedis and tinea manum, with 
onychomycosis of the toenails, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Codes 7813-7806 (effective prior to August 30, 
2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (effective prior to September 26, 
2003); 5237, 5243 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision 

on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of December 2003 and 
March 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for increased ratings, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  In May 2006 the RO 
advised the veteran regarding the types of evidence necessary 
to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, VA outpatient treatment records and 
examination reports, and a transcript of an RO hearing in 
December 1999.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there is has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claim for an 
increased rating for his back condition, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Similarly, in light of the favorable 
determination regarding his skin disorder, any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

In reaching this determination, the Board has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised at a 
December 1999 hearing; service medical records; VA medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks increased evaluations for his 
service-connected skin disorder and low back disability.  In 
that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  


Skin Condition

During the course of this appeal, specifically, on August 30, 
2002, there became effective new regulations for the 
evaluation of service-connected skin disorders.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board must determine 
which version of the law and regulation is more favorable to 
the veteran.  If application of the revised regulations 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

In the present case, at the time of a VA dermatologic 
examination in August 1997, the veteran complained that his 
skin itched and hurt.  Physical examination revealed the 
presence of a scaly rash on the veteran's left hand and on 
his feet, in addition to some hyperpigmentation and 
hyperkeratosis.  The pertinent diagnosis noted was tinea 
manum and pedis; onycholysis.  

On subsequent VA dermatologic examination in October 1999, 
the veteran described his current treatment as including 
topical antifungal creams. Noted at the time was that the 
veteran had previously used such creams with little effect.  
Also noted was that, on prior occasions, the veteran had used 
an oral medication for a period of six months.  However, once 
he discontinued the medication, his condition worsened.  

When questioned, the veteran complained of pain, bleeding, 
and pruritus, as well as some difficulty ambulating.  
Physical examination revealed the presence of bilateral tinea 
pedis in a moccasin distribution.  Also noted was 
onychomycosis of the 1st, 2nd, 4th, and 5th toenails 
bilaterally.  Further examination showed no evidence of any 
ulceration or crusting.  While there was some minimal 
exfoliation, the veteran displayed no associated systemic or 
nervous manifestations.  The pertinent diagnoses noted were 
bilateral tinea pedis and onychomycosis.  

At the time of a VA dermatologic examination in March 2004, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned, the veteran stated 
that he was currently using a topical cream for treatment of 
his dermatologic problem.  Reportedly, the veteran had 
previously used a number of different antifungal creams with 
insignificant effect.  Also noted was that the veteran had 
been on Lamisil for a period of six months in 1997.  However, 
upon completion of that treatment, the veteran's skin problem 
reportedly worsened.  

When further questioned, the veteran complained of itching, 
as well as swelling of his legs, pain, oozing, and, on 
occasion, a bloody and pussy discharge.  Physical examination 
was consistent with the presence of onychomycosis of the 1st, 
2nd, and 4th toes bilaterally.  Also noted was the presence 
of interdigital maceration and oozing, as well as dry skin on 
both feet with accompanying scaling.  Further examination was 
consistent with severe exfoliation, though the veteran's 
palms were, apparently, dry.  The pertinent diagnoses noted 
were bilateral severe tinea pedis; onychomycosis with 
accompanying pain, swelling, and exfoliation; and tinea 
manum, in remission.  

As of the time of a recent VA dermatologic examination in 
December 2005, it was once again noted that the veteran's 
claims folder and medical records were available, and that 
both were reviewed.  When questioned, the veteran stated 
that, in the past, he had been on a systemic oral medication.  
However, for the past 12 months, he had received only cocoa 
butter as needed, and Mycelex cream for his feet and palms.  
Local skin symptoms included a burning sensation, itching, 
crusting, and, on occasion, oozing and pain.  

On physical examination, there was evidence of severe 
onychomycosis of all of the veteran's toes, with an 
accompanying foul smell.  Also noted was the presence of 
interdigital maculation, as well as oozing, crusting, and 
severe scaly skin on the soles of both feet.  At the time of 
examination, the veteran's palms were dry, though with some 
crusting.  The pertinent diagnoses noted were severe 
bilateral tinea pedis, with associated extensive exfoliation 
and crusting, exemplifying a worsening of the veteran's 
disease when compared with a previous examination of March 
2004; severe onychomycosis with associated pain and 
"smelling;" and tinea and crusting associated with dry skin.  
According to the examiner, less than 3 percent of the 
veteran's entire body was involved with this fungal 
infection, and less than 1 percent of that area was exposed.  
However, based on the veteran's examination, he was in need 
of systemic therapy.  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted where there was evidence of exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation, under those same regulations, 
required demonstrated evidence of exudation or constant 
itching, with extensive lesions, or marked disfigurement.  A 
50 percent evaluation was warranted where there was evidence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2001).  

Under the schedular criteria which became effective 
August 30, 2002, a 10 percent evaluation is warranted where 
there is involvement of at least 5 percent, but less than 
20 percent, of the entire body; or at least 5 percent, but 
less than 20 percent, of the exposed areas affected, or, in 
the alternative, where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is warranted where 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas are affected; or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is indicated where more than 40 percent of the 
veteran's entire body or exposed areas are affected, or where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2006).  

Upon review of the evidence, it is clear that the regulations 
for evaluation of service-connected skin disabilities in 
effect prior to August 30, 2002 are more favorable to the 
veteran.  In that regard, as of the time of the 
aforementioned VA dermatologic examination in December 2005, 
the veteran's service-connected fungal infection involved 
less than 3 percent of his entire body, and less than 
1 percent of exposed areas.  While in the past, the veteran 
had on at least one occasion received treatment in the form 
of oral medication, he was currently receiving only topical 
medication for control of his service-connected skin 
disability.  Inasmuch as the "amended" regulations for 
evaluation of service-connected skin disabilities require 
involvement of a considerably greater area, and/or the use of 
systemic medications, the "old" regulations are clearly to 
the veteran's advantage.  

In that regard, since at least March of 2004, the veteran has 
exhibited onychomycosis of the 1st, 2nd, and 4th toes 
bilaterally, in conjunction with maceration and oozing, and 
severe exfoliation.  As of the time of the aforementioned VA 
dermatologic examination in December 2005, the veteran 
exhibited severe onychomycosis of all of his toes, with 
accompanying foul smell, interdigital maculation, oozing, 
crusting, and scaly skin.  While the veteran's palms were 
dry, there was evidence of some crusting.  According to the 
examiner, the veteran exhibited severe bilateral tinea pedis 
with extensive exfoliation and crusting which had worsened 
since the time of a previous examination in March 2004.  Also 
noted was severe onychomycosis and crusting, in conjunction 
with dry skin.  

Under the circumstances, and resolving all doubt in favor of 
the veteran, the Board is of the opinion that current 
manifestations of the veteran's service-connected skin 
disability more nearly approximate the criteria for a 
50 percent evaluation than a 10 percent evaluation under the 
criteria in effect prior to August 30, 2002.  This is to say 
that, currently, the veteran's service-connected skin 
disability is characterized by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  A 60 percent 
evaluation (under the "amended" scheduler criteria) is not 
warranted, inasmuch as there currently exists no evidence 
that 40 percent of the veteran's entire body or exposed areas 
are affected, or that constant or near-constant systemic 
therapy has been required during the past 12-month period  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.



Lumbosacral Spine Condition

As regards to the veteran's service-connected low back 
disability, the Board notes that, during the course of this 
appeal, specifically, on September 23, 2002, and once again 
on September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  As noted above, VA's General Counsel has held that 
where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was, similarly, indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
20 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from December 23, 2002, to 
September 25, 2003).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 20 percent evaluation is, 
similarly, warranted where there is evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less, or, in the alternative, evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  For 
the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

In the present case, at the time of a VA orthopedic 
examination in August 1997, tests of straight leg raising 
were positive at 50 degrees on the right and at 45 degrees on 
the left.  Spinal examination showed evidence of tenderness 
in the area from the 3rd to the 5th lumbar vertebrae, and at 
the posterosuperior iliac spine bilaterally.  No scoliosis 
was in evidence, and neurological evaluation showed no 
evidence of neurological deficit consistent with 
radiculopathy.  Range of motion measurements showed forward 
flexion to 74 degrees, with backward extension to 24 degrees, 
left lateral bending to 34 degrees, right lateral bending to 
28 degrees, rotation to the left of 14 degrees, and rotation 
to the right to 16 degrees.  The pertinent diagnosis noted 
were chronic low back pain; lumbosacral spine sprain; and 
mild degenerative disc disease at the level of the 4th and 
5th lumbar vertebrae, with a conjoined nerve root at the 
level of the 5th lumbar vertebra and 1st sacral segment.  
Noted at the time of examination was that the veteran 
exhibited some deterioration in his low back pain since the 
time of a previous examination in 1995.  However, in the 
opinion of the examiner, the veteran's extreme sensitivity to 
pain and excessive low back pain were inconsistent with his 
clinical examination.  

On subsequent VA orthopedic examination in October 1999, 
excessive straight leg raising was described as unreliable.  
There was some evidence of tenderness in the area of the 4th 
and 5th lumbar vertebrae, in conjunction with mild spasms, 
but no weakness.  Further examination showed no evidence of 
any neurologic abnormalities.  Range of motion measurements 
showed forward flexion to 76 degrees, with backward extension 
to 30 degrees.  Left lateroflexion was to 38 degrees, with 
right lateroflexion to 30 degrees.  Turning to the left was 
to 18 degrees, while turning to the right was to 20 degrees.  
Once again, the veteran exhibited extreme sensitivity to 
pain, with some discrepancy between his exaggerated symptoms 
and clinical observation.  According to the examiner, range 
of motion of the veteran's spine was essentially unchanged 
since the time of a previous examination in August 1997.  

On VA orthopedic examination in March 2004, it was noted that 
the veteran had recently fallen from a motorcycle, which had 
worsened his previous back pain.  When questioned, the 
veteran gave a history of repeated "flareups" a couple of 
times a year over the course of the past 10 years.  
Reportedly, on these occasions, the veteran was confined to 
bed for days at a time.  

On physical examination, forward flexion of the veteran's 
lumbar spine was to 70 degrees, with extension to 
approximately 20 degrees, left lateroflexion to 20 degrees, 
right lateroflexion to 25 degrees, left lateral rotation to 
45 degrees, and right lateral rotation to 45 degrees.  Noted 
at the time of examination was that the veteran exhibited 
good muscle tone and excellent strength.  

As of the time of a recent VA orthopedic examination in 
December 2005, it was noted that the veteran's claims folder 
was available, and had been reviewed.  Physical examination 
showed forward flexion to 70 degrees, with backward extension 
to 30 degrees, left and right lateroflexion to 30 degrees, 
and left and right lateral rotation to 26 degrees.  According 
to the veteran, he experienced pain at the end point of all 
movements.  There was some objective evidence of painful 
motion and spasm, as well as some tenderness at the level of 
the 5th lumbar vertebra and 1st sacral segment, but with no 
fixed deformity.  Sensory examination was negative, and motor 
strength was 5/5 bilaterally.  According to the examiner, the 
veteran had not visited the emergency room during the past 
year.  Nor had anybody prescribed bed rest during that same 
period for the veteran's service-connected low back 
disability.  The pertinent diagnosis noted was lumbosacral 
strain with degenerative disc, service connected at the level 
of the 4th and 5th lumbar vertebrae, with a central bulge.  

As noted above, in order to warrant an increased, which is to 
say, 40 percent evaluation, there would need to be 
demonstrated the presence of severe limitation of motion of 
the lumbar spine, or, in the alternative, severe 
intervertebral disc syndrome or lumbosacral strain.  Under 
the criteria which became effective September 26, 2003, a 
40 percent evaluation would require demonstrated evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or, in the alternative, favorable ankylosis of the 
entire thoracolumbar spine.  Under those same regulations, a 
40 percent evaluation would be indicated were there to be 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

As is clear from the above, the veteran exhibits no such low 
back symptomatology.  To date, there is no evidence of a 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, or of favorable ankylosis of the entire 
thoracolumbar spine.  Nor has the veteran ever been 
prescribed bed rest and treatment by a physician.  While it 
is true that, as a result of the veteran's service-connected 
low back pathology, he experiences some impairment, that 
impairment is, at present, not objectively shown to be 
severe.  Accordingly, the 20 percent evaluation currently in 
effect adequately addresses the functional limitations 
imposed by the objective findings and subjective complaints 
of pain related to his lumbosacral strain with degenerative 
disc disease. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

A 50 percent evaluation, but no more, for service-connected 
tinea pedis and tinea manum with onychomycosis of the 
toenails is granted, subject to those regulations governing 
the payment of monetary benefits.  

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain with degenerative disc disease is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


